 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

 

 

 

 

UNITED STATES DISTRICT COURT BOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED]

 

 

- eee eee eee x
“UNITED STATES OF AMERICA . PROTECTIVE ORDER
19 Cr, 880 (RMB)
yy. -

HENRY PEREZ,

ASHLEY GOMEZ, and

MISTY ALIZETTE INFANTE,

Defendants.
—- -—- |= |= | |e ee ee ee Eee ae ee x

THE HONORABLE RICHARD M,. BERMAN, District Judge:

WHEREAS the United States of America intends to produce
to the defendants in the above-captioned matter in unredacted form
certain documents pursuant to Rule 16 of the Federal Rules of Criminal
Procedure that may contain personal identifying information and/or
other information relating to and identifying victims of the crimes
alleged in the Indictment and/or the targets of an ongoing
governmental investigation; and

WHEREAS pursuant to Rule 16({d}({1) and Title 18, United
States Code, Section 3771, the Government desires to protect the
confidentiality of the above-referenced materials, and for good
cause shown;

IT IS HEREBY ORDERED:

1. Discovery materials produced by the Government to the

defendants and their counsel (collectively, “the defense”} that are

 
either (1) designated in whole or in part as “Confidential” by the
Government in emails or communications to defense counsel, or
(2) that include a Bates or other label stating “Confidential,” shall
be deemed “Confidential Material.”

2. Confidential Material disclosed to the defense
during the course of proceedings in this action:

(a) shall be used by the defense only for purposes
of this action;

{b) shall be maintained in a safe and secure manner
solely by the defendants’ counsel; shall not be possessed by the
defendants, except in the presence of the defendants’ counsel; and
shall not be disclosed in any form by the defense except as set forth
in paragraph 2{d) below;

{c) shall not be copied or otherwise recorded by the
defense, but may be loaded onto secure databases or file-sharing
systems used by defendants’ counsel to review discovery;

(d) may be disclosed only by the defendants’ counsel
and only to the following persons (hereinafter “Designated
Persons”):

(i) secretarial, clerical, paralegal,
investigative, and student personnel, or

any interpreter or translator, employed

 
full-time or part-time by the defendants’
counsel;

(ii) independent expert witnesses,
investigators, or advisors retained by the
defendants or on their behalf in
connection with this action;

(iii) prospective witnesses, and their counsel,
to the extent deemed necessary by defense
counsel, for trial preparation; and

fiv) such other persons as hereafter may be
authorized by the Government or by order
issued by the Court upon a motion by the

defendants; and

{e) shall be either (1) returned to the Government
following the conclusion of this case, including any appeals, within
30 days of the conclusion of the appeal, or of the expiration of the
period for direct appeal from any verdict in the case; the period
of direct appeal from any order dismissing any of the charges in the
case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date
is later, together with any and all copies thereof; (11) destroyed
together with any and ali copies thereof, with defendants’ counsel

verifying in writing to the Government that such destruction has

taken place; or (iii) maintained by defendants’ counsel as required

3

 
by counsel’s duties and responsibilities as counsel, as the case may
be, provided that defendants’ counsel maintain the Confidential
Information in accordance with Paragraph 2(b).

3. The defendants and their counsel shali provide a copy
of this Order to Designated Persons to whom Confidential Material
is disclosed pursuant to paragraph 2(d). Designated Persons shail
be subject to the terms of this Order.

4, The provisions of this Order shall not be construed
as preventing the disclosure of any information in any motion,
hearing, trial, or sentencing proceeding held in this action, or any
appeal therefrom, or to any judge or magistrate of this Court for
purposes of this action, or any appeal therefrom.

5. With respect to Confidential Information, any
filings with any court shall be governed by Rule 49.1 of the Federal
Rules of Criminal Procedure.

6. This Order may be signed in counterparts and
transmitted by facsimile and/or electronic copy, each of which
counterparts will be deemed to be an original and which taken together
will constitute the Order.

7. The provisions of this order shall not terminate at
the conclusion of this criminal prosecution and the Court will retain
jurisdiction to enforce this Order following termination of the case.

8, Nothing in this Order shall preclude or otherwise

prejudice defense counsel from challenging the government’s

 
designation of any material as Confidential and seeking the Court’s

permission to treat such material as if it had not been so designated.

While any such application is pending with the Court, defense counsel

will continue to treat the material at issue as Confidential under

the terms of this Order.

Dated:

New York, New York

December 18, 2019

AGREED AND CONSENTED TO;

By:

SO ORDERED:

Dated:

New York, New York

December Ly, 2019

GHOFFREY S. BERMAN
UNITED STATES ATTORNEY

Alebt £ Aap
Michael D.° Neff
Assistant United States Attorney

AL (fa

Ariel Werner, Esq.
Counsel for Henry Perez

;
afl

Bradley L. fienry, Esq.

Ne

Jespe M. Siegel, Sq‘
Counsel for Misty Alizette Infante

 

 

/

1M (5

 

THE HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

5

 
